                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                No. 5:04-CR-167-4-BO
                                 No. 5:16-CV-594-BO

TRACY PETERSON,                              )
                               Petitioner,   )
                                             )
V.                                           )                      ORDER
                                             )
UNITED STATES OF AMERICA,                    )
                     Respondent.             )

        This cause comes before the Court on petitioner' s motion to vacate, set aside, or correct

sentence pursuant to 28 U.S.C. § 2255. [DE 229]. The stay previously entered in this matter has

been lifted and the parties have been permitted to file supplemental briefing. For the reasons that

follow, petitioner's§ 2255 motion is DENIED.

                                         BACKGROUND

        Petitioner, Peterson, was sentenced on July 14, 2005, to a total term of 190 months '

imprisonment after pleading guilty to interference with commerce by robbery (Hobbs Act robbery)

and aiding and abetting (count two), 18 U.S.C. §§ 1951 and 2, and brandishing and discharging a

firearm during and in relation to a crime of violence (count three), 18 U.S.C. § 924(c). [DE 72].

       Peterson filed a motion pursuant to 28 U.S.C. § 2255 in light of the Supreme Court' s

holding in Johnson v. United States, 135 S. Ct. 2551 (2015). Upon a motion by the government,

the case was stayed on August 17, 2016, to await decisions by the Fourth Circuit in United States

v. Walker, 934 F.3d 375 (4th Cir. 2019), and United States v. Simms, 914 F.3d 229 (4th Cir. 2019).

Although Simms was decided on January 24, 2019, the mandate in Simms was stayed to await the

Supreme Court' s decision in United States v. Davis, 139 S. Ct. 2319 (2019). Following the

Supreme Court' s decision in Davis and the Fourth Circuit's mandate in Simms, this Court sua

sponte lifted the stay in this matter and ordered additional briefing. In this posture, the § 2255

motion is ripe for adjudication.
                                             DISCUSSION

          A motion under 28 U.S .C. § 2255 will be granted where the petitioner has shown that his

sentence was imposed in violation of the Constitution or laws of the United States, that the court

was without jurisdiction to impose the sentence, that the sentence was in excess of the maximum

sentence authorized by la:w, or that it is otherwise subject to collateral attack. 28 U.S.C. § 2255(a).

          In his§ 2255 motion, Peterson argues that his 18 U.S.C. § 924(c) conviction is invalid as

it is based on a predicate offense that is no longer a crime of violence. Peterson further contends

that his Guidelines sentencing range was improperly enhanced under the career offender

Guideline. Both arguments rely on the Supreme Court's decision in Johnson v. United States, 135

S. Ct. 2551 (2015). In Johnson, the Supreme Court held that the residual clause of the Armed

Career Criminal Act's definition of a crime of violence is unconstitutionally vague. Id. at 2563;

18 U.S.C. § 924(e)(2). Four years later, in Davis, the Supreme Court invalidated the definition of

a crime of violence in 18 U.S.C. § 924(c)(3)'s residual clause. 139 S. Ct. at 2336; see also Simms,

914 F.3d at 252.

          Pursuant to 18 U.S .C. § 924(c), a defendant shall be subject to a consecutive sentence ifhe

"during and in relation to any crime of violence or drug trafficking crime ... for which the person

may be prosecuted in a court of the United States, uses or carries a firearm or who, in furtherance

of any such crime, possesses a firearm .... " 18 U.S.C. § 924(c)(l)(A). The predicate offense for

Peterson's conviction under 18 U.S .C. § 924(c) is his Hobbs Act robbery charge in count two.

[DE 1].

          Section 924(c) defines a crime of violence as a felony offense that

       (A) has as an element the use, attempted use, or threatened use of physical force
       against the person or property of another [the force clause], or
       (B) that by its nature, involves a substantial risk that physical force against the
       person or property of another may be used in the course of committing the offense
       [the residual clause].

                                                   2
18 U.S.C. § 924(c)(3)(A)-(B). Although the residual clause of§ 924(c)(3) is now invalid, Davis,

139 S. Ct. at 2336, Hobbs Act robbery remains a crime of violence under the force clause of§

924(c)(3)(A). United States v. Mathis, 932 F.3d 242, 266 (4th Cir. 2019). Accordingly, Peterson's

§ 924(c) conviction stands as he has a proper crime of violence predicate to support the conviction.

       Peterson's Johnson challenge to his career offender advisory Guidelines range is foreclosed

by the Supreme Court's decision in Beckles v. United States, which held that the United States

Sentencing Guidelines are not subject to vagueness challenges under the Due Process Clause. 137

S. Ct. 886, 894 (2017).

                                   Certificate of Appealability

       A certificate of appealability shall not issue absent "a substantial showing of the denial of

a constitutional right." 28 U.S.C. § 2253(c)(2).        A petitioner satisfies this standard by

demonstrating that reasonable jurists would find that an assessment of the constitutional claims is

debatable and that any dispositive procedural ruling dismissing such claims is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 483-84

(2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001). As reasonable jurists would not find this

Court' s denial of petitioner' s§ 2255 motion debatable, a certificate of appealability is DENIED.

                                         CONCLUSION

       Accordingly, for the foregoing reasons, petitioner' s motion to vacate, set aside, or correct

sentence pursuant to 28 U.S.C. § 2255 [DE 229] is DENIED. A certificate of appealability is

DENIED.

SO ORDERED, thisJ}_ day of September, 2019.




                                            ~£1_¥-
                                             TERRENCE W. BOYLE
                                             CHIEF UNITED STATES DISTRICT JUDGE

                                                3
